FILED
                            NOT FOR PUBLICATION                              FEB 22 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-50328

              Plaintiff - Appellee,               D.C. No. 3:11-cr-01025-JLS-1

  v.
                                                  MEMORANDUM *
WILFREDO TORRES-VALENZUELA,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                                                         **
                          Submitted February 21, 2012


Before: FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Wilfredo Torres-Valenzuela appeals the sentence imposed following his

guilty plea to being a deported alien found in the United States in violation of 8

U.S.C. § 1326. Torres-Valenzuela contends that his 30-month sentence was


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantively unreasonable. In light of the totality of the circumstances and the

sentencing factors set forth in 18 U.S.C. § 3553(a), the sentence at the low end of

the Guidelines range was reasonable. See Gall v. United States, 552 U.S. 38, 51,

128 S. Ct. 586, 169 L .Ed.2d 445 (2007).

      Torres-Valenzuela’s contention that Nijhawan v. Holder, 557 U.S. 29, 129

S. Ct. 2294, 174 L.Ed.2d 22 (2009), overruled Almendarez–Torres v. United

States, 523 U.S. 224, 118 S. Ct. 1219, 140 L. Ed.2d 350 (1998), is foreclosed by

United States v. Valdovinos–Mendez, 641 F.3d 1031, 1035–36 (9th Cir. 2011).

      AFFIRMED.